DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 21 December 2018.
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 16 is objected to because of the following informalities:  typographical errors.  Claim 16 is recited as being dependent upon the System of Claim 13, however examiner interprets this as a mere typographical error and will treat the claim as though it is dependent upon the system of Claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite calculating workforce requirements, a number of agents and availability points used to schedule a workforce.  Deriving 
This judicial exception is not integrated into a practical application.  The claims recite obtaining past workloads, a number of agents, an availability, and a desired time interval and presenting availability points.  The obtaining and presenting steps are recited at a high level of generality and amounts to mere data gathering and displaying, which are forms of insignificant extra solution activity.  The memory and processor that performs the calculating steps is also recited at a high level of generality and merely automates the calculation steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2 above, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the obtaining and presenting steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the computer components are anything other than generic off the shelf components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt and transmission/display of data are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.
Dependent claims 2-7, 8-14 and 16-20 include all of the limitations of the parent independent claims and therefore recite the same abstract idea.  The claims merely narrow the abstract concepts by describing additional mental calculations, descriptive data and presentations, assigning agents, i.e. scheduling, and an algorithm or explicit mathematical concept.  There are no additional elements set forth that transform the claims into a patent eligible invention by integrating the abstraction into a practical application nor do they amount to significantly more.
Accordingly, Claims 1-20 are considered directed to an abstract idea without significantly more and are therefore considered ineligible under 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  “Improving volunteer scheduling for the Edmonton Folk Festival” L Gordon, E Erkut - Interfaces, 2004 - pubsonline.informs.org (hereinafter Gordon) in view of Schwartz et al. (US 9,378,476).
As per Claim 1, Gordon teaches:
 	A method for calculating availability points for workforce scheduling, the method comprising:
obtaining past workloads per past time intervals;
	page 368 column 1:
	
    PNG
    media_image1.png
    348
    468
    media_image1.png
    Greyscale

	Here the past workloads (i.e. from past events are determined)
calculating, for each future time interval of a set of future time intervals, a workforce requirement based on the past workloads (See last part of excerpt – the shifts for the upcoming event are calculated (i.e. future time intervals are shifts to be set for the upcoming event)
obtaining, for each worker of a group of workers, an availability to work at the future time intervals ( page 369 column 2:
	
    PNG
    media_image2.png
    344
    472
    media_image2.png
    Greyscale

These preferences are availability (e.g. a person may/may not be available for particular shifts).
calculating availability points for each of the future time intervals, based on the workforce requirement and the availability of each worker of the group of workers (page 369 column 2:
	
    PNG
    media_image3.png
    368
    472
    media_image3.png
    Greyscale

obtaining desired time intervals from the workers (Page 369 column 2:

    PNG
    media_image4.png
    142
    474
    media_image4.png
    Greyscale

The fact that the workers were “given volunteer” i.e. availability points suggests that they were presented to them however, Gordon does not explicitly recite presenting the evaluated/scored time slots to each worker.  However, Schwartz teaches real time automated intelligent self-scheduling that can be implemented with agents in a call center or any other workforce requiring dynamic staffing (Abstract).  Schwartz further teaches:
presenting the availability per the future time intervals to each of the workers (Schwartz in at least Col. 5: 45-54, Col. 6: 7-55, Col. 9: 20-27, Col. 10: 10-23 and Col. 15: 6-26 describe what is illustrated in at least Figs. 6, 8, and 9 which illustrates the ability to present availability information for future time intervals for each worker as well as other parameters associated with both the user and the time slot); and
Therefore it would be obvious to one of ordinary skill in the art to modify the ability to utilize availability points to include the techniques for a real time automated intelligent scheduling tool that presents availability information and other parameter information for future time slots to each agent in any environment because each of the elements were known but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the element performs the same function as it did individually.  By combining the availability point scoring with the tools and real time interface for staffing and scheduling in Schwartz the combination enables optimized workforce scheduling based on an evaluation of parameters relating to availability using historic data.
As per Claim 2, Gordon further teaches:
wherein calculating the workforce requirement comprises calculating an expected requirement value (R) for the future time interval as an average number of workers that were required to work in at least one past time interval that is analogous to the future time interval (Page 369 column 1:

    PNG
    media_image5.png
    275
    471
    media_image5.png
    Greyscale

(as per above, page 368 column 1, the expected number of hours (i.e. and thereby workers) was calculated for shifts for the festival based on the analogous previous year’s festival.)
As per Claim 3, Gordon teaches:
wherein the past time interval that is analogous to the future time interval comprises past time intervals of a same time of day and day of week as the future time interval (Gordon from the excerpts above - Given that the previous year’s folk festival is the same – Thur, Fri, Sat and Sunday, these previous periods are analogous to the planning for the upcoming folk festival).
As per Claim 5, Gordon teaches scheduling workers or volunteers for a festival but does not explicitly recite agents in a call center.  However, Schwartz further teaches:
wherein the group of workers is a group of agents in a call center (Schwartz in at least Col. 6: 58-Col. 7:14 describes a call center example where dynamic scheduling is required).
		Schwartz is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 6 in Gordon the workers were “given volunteer” i.e. availability points which suggests that they were presented to them however, Gordon does not explicitly recite presenting the evaluated/scored time slots to each worker.  
However, Schwartz teaches real time automated intelligent self-scheduling that can be implemented with agents in a call center or any other workforce requiring dynamic staffing (Abstract).  Schwartz further teaches:
wherein the availability data per the future time intervals are presented to each of the workers in an application that enables the worker to enter desired time intervals based on the associated availability data (Schwartz in at least Col. 5: 45-54, Col. 6: 7-55, Col. 9: 20-27, Col. 10: 10-23 and Col. 15: 6-26 describe what is illustrated in at least Figs. 6, 8, and 9 which illustrates the ability to present availability information for future time intervals for each worker as well as other parameters associated with both the user and the time slot so that a worker can enter preferences and/or select desired time slots based on availability) .
		Schwartz is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 7, Gordon teaches:
assigning agents to the future time intervals based on the desired time intervals and the future workforce requirement (Gordon Pg. 373 describes preparing the volunteer schedule by using the tool to develop the shifts and schedules for the agents of the folk festival, e.g. assigning the future shifts based on preferences and requirements).
As per Claim 8-9, 11-15 and 18-20 the limitations set forth are substantially similar to those set forth in claims 1-3 and 5-7 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-3 and 5-7 above.  Schwartz further teaches in at least Fig. 7 a memory and processor for performing the workforce scheduling and evaluations and is combined based on the reasons and rationale set forth in the rejection of Claim 1.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Day, Paul R. and Ryan, David M.  Flight Attendant Rostering for Short-Haul Airline Operations. Institute for Operations Research and the Management Sciences, Maryland, USA, downloaded 18 October 2021.
Ingels, Jonas, Maenhout, Broos.  The impact of reserve duties on the robustness of a personnel shift roster: An Empirical investigation.  Computers & Operations Research 61 (2015), pgs. 153-169, retrieved from Science Direct.
Leamon et al. US 7,058,589 Method and System for Employee Work Scheduling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623